

117 S1544 IS: Accelerating Kids’ Access to Care Act
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1544IN THE SENATE OF THE UNITED STATESMay 11, 2021Mr. Grassley (for himself, Mr. Bennet, Mr. Brown, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to streamline enrollment under the Medicaid program of certain providers across State lines, and for other purposes.1.Short titleThis Act may be cited as the Accelerating Kids’ Access to Care Act.2.Streamlined enrollment process for eligible out-of-State providers under the Medicaid program(a)In generalSection 1902(kk) of the Social Security Act (42 U.S.C. 1396a(kk)) is amended by adding at the end the following new paragraph:(10)Streamlined enrollment process for eligible out-of-State providers(A)In generalThe State adopts and implements a process that enables an eligible out-of-State provider to enroll as a provider in the State plan without the imposition of additional screening requirements by the State. An eligible out-of-State provider that enrolls in the State plan through such process shall be so enrolled for a 5-year period and may revalidate such enrollment through such process for subsequent 5-year periods.(B)DefinitionsIn this paragraph:(i)Eligible out-of-State providerThe term eligible out-of-State provider means, with respect to a State, a provider—(I)that furnishes to qualifying individuals any item or service for which payment is available under the State plan of the State;(II)that is located in any other State;(III)with respect to which the Secretary has determined there is a limited risk of fraud, waste, or abuse for purposes of determining the level of screening to be conducted under section 1866(j)(2)(B);(IV)that has been screened under such section 1866(j)(2)(B) for purposes of enrolling in the Medicare program under title XVIII or the State plan of the State in which such provider is located; and(V)that has not been excluded from participation in the Medicare program under such title or the Medicaid program under this title.(ii)Qualifying individualThe term qualifying individual means, with respect to an eligible out-of-State provider—(I)an individual under 18 years of age to whom the provider furnishes items and services for the treatment of a condition; and(II)an individual 18 years of age or older to whom the provider furnishes items and services for the treatment of a condition that onset before such individual attained 18 years of age..(b)Conforming amendments(1)Section 1902(a)(77) of the Social Security Act (42 U.S.C. 1396a(a)(77)) is amended by inserting enrollment, after screening,.(2)Section 1902(kk) of such Act (42 U.S.C. 1396a(kk)), as amended by subsection (a), is further amended—(A)in the subsection heading, by inserting Enrollment, after Screening,; and(B)in paragraph (9), by striking Nothing and inserting Except as provided in paragraph (10), nothing.(3)Section 2107(e)(1)(G) of such Act (42 U.S.C. 1397gg(e)(1)(G)) is amended by inserting enrollment, after screening,.(c)Effective date(1)In generalExcept as provided in paragraph (2), the amendments made by this section take effect on January 1, 2022.(2)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or a State child health plan under title XXI of such Act (42 U.S.C. 1397aa et seq.) which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this section, such State plan or State child health plan shall not be regarded as failing to comply with the requirements of such title XIX or title XXI, respectively, solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.